            Case 5:21-cv-00275-J Document 8 Filed 05/18/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA


CAMEO HOLLAND, an Individual and
Next of Kin to, S.R., DECEASED

                      Plaintiff,                   Case No: CIV-21-275-J
v.

CITY OF OKLAHOMA CITY,

WADE GOURLEY, individually,

COREY ADAMS, individually,

JARED BARTON, individually,

BRAD PEMBERTON, individually,

BETHANY SEARS, individually,

JOHN SKUTA, individually,

                      Defendants.

     PLAINTIFF’S RESPONSE TO DEFENDANT CITY OF OKLAHOMA CITY’S
                          MOTION TO DISMISS

        COMES NOW, Plaintiff, Cameo Holland, as the Next-Of-Kin to Minor Child S.R.,

Deceased, by and through counsel, Rand C. Eddy, and for her Response to Defendant, City

of Oklahoma City’s Motion to Dismiss, concedes she is not entitled to recover punitive

damages from the Defendant, City of Oklahoma City. To the extent that Plaintiff’s

Complaint seeks to recover punitive damages from the Defendant for conduct alleged

therein, Plaintiff hereby waives such a request for relief and does not object to its dismissal.
           Case 5:21-cv-00275-J Document 8 Filed 05/18/21 Page 2 of 2




                                              Respectfully,

                                               /s/ Rand C. Eddy
                                              Rand C. Eddy, OBA # 11822
                                              MULINIX EDDY EWERT & MCKENZIE PLLC
                                              Oklahoma Tower
                                              210 Park Avenue, Suite 3030
                                              Oklahoma City, Oklahoma 73102
                                              Office: (405) 232-3800
                                              Email: rand@lawokc.com

                                              Attorney for the Plaintiff


                             CERTIFICATE OF MAILING

       I hereby certify that on the 18th day of May, 2021, I electronically transmitted the
attached document using the ECF System for filing and transmittal of a Notice of
Electronic Filing to the following ECF registrants:

Richard N. Mann, OBA #11040
Katie Goff, OBA #32402
Assistant Municipal Counselors
200 North Walker, Suite 400
Oklahoma City, Oklahoma 73102
(405) 297-2451
richard.mann@okc.gov
katie.goff@okc.gov

Attorneys for Defendant
City of Oklahoma City

                                                         /s/ Rand C. Eddy              _
                                                         Rand C. Eddy
